Title: To Thomas Jefferson from Noah Lester, 25 November 1805
From: Lester, Noah
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Killingworth Nover. 25—AD 1805
                  
                  having a few months since taken the liberty of writing the President therein Stating a wish to remove from this State—and also if consistant soliciting an appointment under the Genel. Go[ver]ment in one of the western Teritorys—with permission I only beg leave in addition therto to state that if it were coincident to the views of the President for me to be appointed a Judge in the Teritory of Michigan it would with gratitude be acknawledgd and Chearfully embracd. by me—in which case my utmost efforts should be directed to fill that Station with undividing Fidelity and ability—My friends In this State inform they have formerly written in my behalf—if necessary an inquiry of Mr. Granger will enable the President to decide on this application—
                  I have the Honour to be your Obedient Servt. with sentiment of profound Esteem
                  
                     Noah Lester 
                     
                  
               